Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Preliminary Amendment filed April 15, 2020.


Reasons for Allowance
Claims 1-20 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Gai et al. teaches a thin-film transistor (Figs. 1-3) comprising:
an active layer (13) having a first side and a second side opposing to the first side; a main gate electrode (15) spaced from the active layer on the first side, and comprising a conductive material; an auxiliary gate electrode (11) spaced from the active layer on the second side.
However, Gai et al., taken alone or in combination of other references, does not teach or fairly suggest a thin-film transistor comprising, among other things, wherein the auxiliary gate electrode comprises a phase change material having a phase change temperature; the auxiliary gate electrode is configured to have a transition between insulating and conductive based on a temperature of the auxiliary gate electrode; and the main gate electrode and the auxiliary gate electrode are electrically coupled to each other when the auxiliary gate electrode is conductive,  as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844